In an action, in effect, to impress a constructive trust upon real property, defendant appeals from an order of the Supreme Court, Putnam County, entered May 14, 1980, which denied his motion “to renew or reargue” a prior motion by him for summary judgment dismissing plaintiff’s complaint. Appeal dismissed, without costs or disbursements. No new or additional facts were submitted by defendant *896in support of his second motion for summary judgment. Hence, it was really a motion to reargue and its denial is not appealable. Hopkins, J. P., Titone, Mangano and Gibbons, JJ., concur.